DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 11 recites “and second piston head”.  It should be --and the second piston head--.    Line 12 recites “and second cavity”.  It should be
 --and the second cavity--.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  Method claim 12 is dependent on apparatus claim 9.  For examination purposes claim 12 was assumed to be dependent from claim 11.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6 and 11-12 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Sievenpiper, U.S. Patent 5,285,871.

As per claims 1 and 11, Sievenpiper discloses a lubrication system (Summary) and method of supplying lubricant comprising:
 	a lubricant reservoir (18);
 	a lubricant supply passage (21) fluidly connecting the lubricant reservoir (18) and a space requiring lubrication (Summary); and
 	a lubricant supply pump (41) [hydraulic cylinder], the lubricant supply pump (41) comprising:
 	a piston (43) having a first piston head (44) [plunger] slidably received in a chamber (51) in fluid communication with the lubricant reservoir (18); and
 	a second piston head (42) slidable received in a pumping chamber (inside hydraulic cylinder 41);
 	the pumping chamber being divided into a first cavity (right of 42) and a second cavity (left of 42) by the second piston head (42), the first cavity (right of 42) being arranged between the first piston head (44) and second piston head (42);
 	the first cavity and second cavity being placeable in fluid communication with one or more pressure sources (32) (hydraulic pump) externally of the pumping chamber so as to provide a pressure differential between the first cavity (right of 42) and the second cavity (left of 42) whereby, the piston (43) may move as a result of the pressure differential so as to cause the first piston head (44) to dispense lubricant from the lubricant reservoir (18) to the space through the lubricant supply passage (21).

As per claim 2, Sievenpiper as set forth above, discloses one or more valves (75) for controlling admission of fluid into and venting of fluid from the first and second cavities to control the pressure differential.

As per claims 3 and 12, Sievenpiper as set forth above, discloses a first cavity non-return valve (valve 75 can act as check valve) is provided in fluid communication with the first cavity (right of 42), the first cavity non-return valve (75) being configured to allow venting of fluid out from the first cavity as a pressure outside of the pumping chamber (inside hydraulic chamber 41) falls, but to prevent admission of fluid into the first cavity as a pressure outside of the pumping chamber rises, the
second cavity (left of 42) being vented so as to permit fluid flow into and out of the second cavity as a pressure outside the pumping chamber rises or falls, thereby providing the requisite pressure differential.

As per claim 4, Sievenpiper as set forth above, discloses a second cavity non-return valve (76) is provided in fluid communication with the second cavity (left of 42), the second cavity non-return valve (76) being configured to prevent venting of fluid from the second cavity as a pressure outside of the pumping chamber (inside hydraulic chamber 41) falls but to allow admission of fluid into the second cavity (left of 42) as the pressure outside of the pumping chamber rises, the first cavity (right of 42) being vented so as to permit fluid flow into and out of the first cavity (right of 42) as a pressure outside the pumping chamber rises or falls, thereby providing the requisite pressure differential.

As per claim 6, Sievenpiper as set forth above, discloses the first piston head (44) is slidable received within the lubricant reservoir (18) (fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over by Sievenpiper, U.S. Patent 5,285,871 in view of Follert et al., CA 2,299,490.

As per claim 5, Sievenpiper as set forth above, does not disclose the first piston head has a smaller cross sectional area than that of the second piston head.  However, Follert et al. in their Lubricant Dispenser invention teach the use of a step piston pump (4) having pistons with two different areas where the first piston head has a smaller cross sectional area than that of the second piston head (fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sievenpiper with a first piston head having a smaller cross sectional area that of the second piston head, as taught by Follert et al., for the purpose of using the step piston pump with this size ratio to generate a higher dispensing pressure so more areas can be lubricated simultaneously with the same system (p. 6)

Claims 7, 8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sievenpiper, U.S. Patent 5,285,871 in view of Harvey, U.S. Patent Publication 2003/0006119. 

As per claims 7, 8, 13, 14 and 15, Sievenpiper as set forth above, discloses a lubrication system (Summary) as claimed in claim 1 but does not disclose the space to be lubricated is an interface between a screw and a nut of a screw actuator on an aircraft.  However, Harvey in his Screw Actuator invention teaches the use of a screw actuator (10) on an aircraft (para [0033]).  Harvey is silent on lubrication.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add lubrication capability to a screw actuator lacking a lubrication system, as taught by Sievenpiper, for the purpose of preventing wear and premature failure to the screw actuator. 

Claims 9, 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sievenpiper, U.S. Patent 5,285,871 in view of Harvey, U.S. Patent Publication 2003/0006119, further in view of GB 634,362 (GB ‘362).

As per claims 9 and 13, Sievenpiper and Harvey as set forth above, do not disclose the pressure differential between the first and second cavities is derived from a difference in ambient pressure at ground level and the ambient pressure at altitude.  However, GB ‘362 in their Improvements in and Relating to Fluid Valve Constructions invention teach the use of atmospheric pressure changes on the ground/low altitude and high altitude for operation of a supply pump 12 by utilizing pressure differences on a valve disc in conjunction with a piston (p.2, lines 24-82).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sievenpiper and Harvey by activating the supply pump using pressure changes, as taught by GB ‘362, for the purpose of eliminating the need for a hydraulic pump. 

As per claims 10 and 14, Sievenpiper, Harvey and GB ‘362 as set forth above, do not disclose the pressure differential between the first and second cavities is derived from a difference in the static and total pressure in the aircraft, the second cavity being fluidly connected to a source of total pressure and the first cavity being connected to a source of static pressure.  However, GB ‘362 in their Improvements in and Relating to Fluid Valve Constructions invention teach the use of atmospheric pressure changes on the ground/low altitude (static pressure) and high altitude (total pressure) for operation of a supply pump 12 by utilizing pressure differences on a valve disc in conjunction with a piston (p.2, lines 24-82).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sievenpiper and Harvey by activating the supply pump using pressure differential between static and total pressure, as taught by GB ‘362, for the purpose of eliminating the need for a hydraulic pump. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/M.K.B/Examiner, Art Unit 3654